 1   TRACY L. WILKISON
 2   Acting United States Attorney
     DAVID M. HARRIS
 3   Assistant United States Attorney
 4   Chief, Civil Division
     CEDINA M. KIM
 5
     Assistant United States Attorney
 6   Senior Trial Attorney, Civil Division
 7   PAUL SACHELARI, CSBN 230082
     Special Assistant United States Attorney
 8         Social Security Administration
 9         160 Spear St., Suite 800
           San Francisco, CA 94105
10
           Telephone: (510) 970-4853
11         Facsimile: (415) 744-0134
12
           Email: Paul.Sachelari@ssa.gov
     Attorneys for Defendant
13
14
                         UNITED STATES DISTRICT COURT
15                      CENTRAL DISTRICT OF CALIFORNIA
16                            WESTERN DIVISION
17
     RONDRIA EVONE EDMONDS,                 ) Case No. 2:20-cv-08806-E
18                                          ) ____________
                                            )
19         Plaintiff,                       ) JUDGMENT OF REMAND
                                            )
20                v.                        )
                                            )
21   ANDREW SAUL,                           )
     Commissioner of Social Security,       )
22                                          )
                                            )
23         Defendant.                       )
                                            )
24
25         The Court having approved the parties’ Stipulation to Voluntary Remand
26   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
27   (“Stipulation to Remand”) lodged concurrent with the lodging of the within
28   Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND



                                            -1-
